In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-19-00191-CV
       ___________________________

           IN THE MATTER OF A.T.




    On Appeal from the 323rd District Court
            Tarrant County, Texas
        Trial Court No. 323-110595-19


Before Birdwell, J.; Sudderth, C.J.; and Womack, J.
       Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

       This is an appeal from a juvenile court’s order transferring appellant A.T.’s

pending juvenile case to criminal district court for trial as an adult. See Tex. Fam. Code

Ann. § 54.02(a). A.T.’s court-appointed appellate counsel has filed a motion to

withdraw and supporting brief in which he states that he has reviewed the record and

believes the appeal is frivolous. Counsel’s brief and motion meet the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds for relief. See 386 U.S. 738, 87 S. Ct. 1396 (1967);

In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (orig. proceeding) (holding that Anders

procedures apply to juvenile appeals).

       After notification to A.T. and his parents of the right to request a copy of the

record and file a response to counsel’s Anders brief, A.T. has not responded. The State

declined to file a brief.

       Once an appellant’s court-appointed attorney files an Anders brief on the

ground that the appeal is frivolous and fulfills the requirements of Anders, this court is

obligated to undertake an independent examination of the record to determine if any

arguable grounds for appeal exist. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.––Fort Worth 1995, no

pet.). When analyzing whether any grounds for appeal exist, we consider the record,

the Anders brief, and any pro se response. In re Schulman, 252 S.W.3d 403, 408–09

(Tex. Crim. App. 2008) (orig. proceeding).

                                             2
      We have carefully reviewed counsel’s brief and the appellate record. Finding no

reversible error, we agree with counsel that this appeal is without merit. See In re D.T.,

No. 02-17-00061-CV, 2017 WL 2806323, at *1–3 (Tex. App.––Fort Worth June 29,

2017, no pet.) (mem. op.). Therefore, we affirm the trial court’s transfer order. But

because none of the circumstances listed in family code section 51.101(a) exist, we

deny counsel’s motion to withdraw. Tex. Fam. Code Ann. § 51.101(a); see D.T., 2017
WL 2806323, at *1; see also In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (holding, in

order abating appeal for the appointment of counsel, that family code section 107.013

requires appointed counsel to represent client through all proceedings in the supreme

court unless good cause other than the existence of a frivolous appeal is shown).

Accordingly, counsel remains appointed in this appeal through proceedings in the

supreme court unless A.T. retains new counsel or the trial court appoints him new

counsel. See Tex. Fam. Code Ann. § 51.101(a).

                                                       Per Curiam

Delivered: August 29, 2019




                                            3